Citation Nr: 1417509	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  07-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an evaluation of 10 percent, effective July 1, 2004. 

In a September 2007 rating decision, the RO increased the Veteran's disability rating for PTSD to 30 percent, effective June 10, 2004.  In July 2012, the RO increased the Veteran's PTSD evaluation to 50 percent, effective May 5, 2004.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for PTSD remains before the Board.

In September 2011, this case was remanded to afford the Veteran a VA examination.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The issue of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).






FINDING OF FACT

The Veteran's PTSD has not manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a worklike setting).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in October 2011.  The VA examination is sufficient, as the examination is based on consideration of the Veteran's prior medical history, and described his PTSD disability in sufficient detail to enable the Board to make a fully informed evaluation of his disability.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings 

The Veteran contends that his service-connected PTSD is more disabling than contemplated by his current 50 percent evaluation.  

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 , 4.3.

The Veteran's PTSD is evaluated under Diagnostic Code 9411. The Rating Schedule provides that a 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Diagnostic Code 9411.

The Federal Circuit recently addressed how to apply the criteria in 38 C.F.R. 
§ 4.130.  In affirming a 70 percent evaluation for PTSD, the Federal Circuit stated that "[e]ntitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

III.  Analysis 

In April 2004, the Veteran reported that he has a long history of insomnia, has nightmares when he sleeps and that he thrashes during sleep.  The Veteran reported having flashbacks and depression, which worsened after he had intestinal surgery.  The Veteran had a GAF score of 40. 

During a July 2004 VA examination, the Veteran's orientation was within normal limits and his appearance and hygiene were appropriate.  The Veteran's behavior was appropriate, but his affect was flat and anxious throughout.  Communication was normal, but the examiner noted a persistent stutter.  The Veteran had panic attacks less than once a week.  The Veteran showed symptoms of suspiciousness, and reported a history of hallucinations.  The examiner noted that no hallucinations or delusion was observed during his examination.  The examiner noted that the Veteran had obsessional rituals, but indicated that they were not severe enough to interfere with routine activities.  The Veteran's thought process was appropriate, his judgment was not impaired, but his abstract thinking was described as concrete.  Mild memory impairment was noted.  Passive thoughts of death were noted, but the Veteran showed no intent.  Homicidal ideation was absent.  The Veteran had a GAF score of 60.  

In September 2004, the Veteran reported that his intrusive thoughts and nightmares decreased with medication.  Depression was present, but the Veteran reported that he no longer thought about killing himself.  The Veteran also reported that he could not kill himself, but that he used to think about it all the time.  The Veteran reported having daily flashbacks, and becoming angry easily.  The Veteran reported that his anger gets out of control 3 to 4 times per week, but indicated that he was not physically violent.  The Veteran reported that he had several life-threatening surgeries in the past two years that triggered his PTSD symptoms.  The Veteran also reported that the war in Iraq triggered his PTSD.  The examiner noted that the Veteran's symptoms impaired his ability to hold a job in the past because of the Veteran's discomfort with crowds, temper issues, daily flashbacks and sleep problems.  The Veteran had a GAF score of 55.  

In September 2006, the Veteran reported that he was doing fairly well.  He reported that he had periods of sadness because it was the anniversary of his mother and aunt's death and several of his friends died recently.  The Veteran reported having more frequent flashbacks.  The Veteran also reported that his hallucinations were present, but that they continued to improve.  The Veteran reported that he had fleeting suicide thoughts the previous week.  The Veteran denied having hallucinations, thought disorder, paranoid ideations, or suicidal or homicidal ideation.  The Veteran was alert, oriented to place, person and time.  His mood was very anxious and somewhat sad.  His affect was congruent.  The Veteran showed good impulse control, insight and judgment.  The Veteran had a GAF score of 48.  

VA treatment records dated December 2006 indicate that the Veteran had intrusive memories and continued to isolate himself.  The Veteran reported that his symptoms were worse after he stopped drinking, but indicated that his medication was helping.  The Veteran reported having some visual hallucinations.  The examiner noted that the Veteran had no history of suicide attempts but that the Veteran reported that last suicide thoughts were two weeks ago.  The Veteran reported having a good relationship with his wife of 22 years.  The Veteran reported that he drove a school bus, but that during his free time he does not go anywhere besides medical appointments, and dinner out about twice a year.  The Veteran was alert and oriented to place, person and time.  His mood was very anxious and his affect was mood congruent.  The Veteran's speech was rapid, but it was noted as the Veteran's baseline.  The Veteran did not have auditory hallucinations, thought disorder, paranoid ideation, or suicidal or homicidal ideations.  The Veteran showed good impulse control, insight and judgment. 

In March 2007, The Veteran reported that his visual hallucinations improved with medication.  The Veteran reported that he did not want to go outside and that he dislikes crowds.  The Veteran reported having intrusive memories daily.  The Veteran denied suicidal and homicidal ideation, auditory and visual hallucinations, thought disorder, and paranoid ideations.  The Veteran had good impulse control and judgment.  His GAF score was 41.  

During an October 2011 VA examination, the examiner found that the Veteran's PTSD has manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported having a good relationship with his parents, siblings, wife of 34 years, son, stepdaughter, and three grandchildren.  The Veteran reported that he does yard work, but does not go out into the community very often because he does not want to be around people and that he avoids crowds.  The Veteran reported having varied enjoyment in activities; lately his enjoyment is reduced and his grandchildren sometimes get on his nerves because they play loudly.  The Veteran reported that he worked as a truck and bus driver after separation from service, but that he quit in June 2010 because his job as a school bus driver was too emotionally stressful.

The Veteran reported having difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and an exaggerated startle response.  The examiner noted that the Veteran had symptoms of anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran had a long history of visual hallucinations, described as a flash of something going by, but the Veteran could not indicate how frequently he had this experience.  The Veteran did not demonstrate or report any significant impairment in thought process or communication.  The examiner indicated that the Veteran has mild to moderate impairment in social function as a result of his PTSD.  The Veteran had a GAF score of 60.  

Throughout this time period, the Veteran had symptoms of difficulty in adapting to stressful situations, but his symptoms do not include those associated with a 70 percent rating (suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships).  However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  For a 70 percent rating, the symptoms present must also cause occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  Vazquez-Claudio, supra.  

During the period on appeal, the Veteran reported having good relationships with his wife, son, stepdaughter, and his three grandchildren.  The Veteran's reasoning, judgment and memory were intact.  And while the Veteran experienced depression and irritability at times, the Veteran was able to function independently, appropriately and effectively.  Although the Veteran's representative argued that the Veteran has a stutter and akathisia related to the Veteran's PTSD, there is no indication that these conditions cause occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, although the Veteran was noted as speaking quickly and having a stutter, the examiners did not indicate that the Veteran's speech was illogical, obscure, or irrelevant.  The Board acknowledges that the Veteran reported having suicidal thoughts in 2004 and during the July 2004 VA examination; however, the Veteran also indicated that he would not kill himself.  The July 2004 VA examiner also noted that the Veteran had panic attacks less than once a week and that he had obsessional rituals, but indicated that they were not severe enough to interfere with routine activities.  The Veteran has also reported having intermittent visual hallucinations, which decreased with medication.  However, the Veteran described his hallucinations as flashes in his peripheral vision that he mostly saw while watching television; there is no suggestion that these hallucinations cause occupational and social impairment.  While the Veteran reported having a short temper, the Veteran reported in September 2004 that he did not become violent.  In addition, the Veteran is noted as having good impulse control and judgment throughout this appeal period.  

The Board acknowledges that the Veteran has been assigned GAF scores from 40 to 60 during the pendency of this appeal.  GAF scores in the 40's correspond to "serious symptoms or any serious impairment in social, occupational, or school functioning" and assessed with moderate-to-severe and serious impairment.  However, GAF scores and examiners' assessments of the severity of the condition must be considered in light of the actual symptoms of the Veteran's PTSD, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a).  

Taken as a whole, the manifestations of the Veteran's PTSD are most analogous to those contemplated by a 50 percent evaluation.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology resulting in occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, was not shown.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD (mainly occupational and social impairment) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that the Veteran filed a claim for TDIU in April 2004 and July 2012, which were denied, most recently in August 2013.  Further consideration of TDIU is not warranted. 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


